Walter Mortgage




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    November 6, 2014

                                   No. 04-14-00707-CV

                          Melissa BROQUET and John Broquet,
                                     Appellants

                                            v.

                         WALTER MORTGAGE COMPANY,
                                  Appellee

                From the 229th Judicial District Court, Duval County, Texas
                               Trial Court No. DC-12-60-A
                         Judge Robert Blackmon, Judge Presiding


                       CORRECTED ORDER
      The Appellant’s Motion for Extension of Time to File Notice of Appeal is GRANTED.
The Appellee’s Motion to Dismiss Appeal is DENIED.


                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court